 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JOSEPH NAPOLEON WARREN III,                                 Case No.: 2:19-cv-01113-JAD-NJK

 4              Petitioner

 5 v.                                                       Order Dismissing Case and Denying
                                                            Motion for Appointment of Counsel
 6 HOWELL, et al.,
                                                                       [ECF Nos. 1, 3, 7]
 7              Respondents

 8

 9             Petitioner Joseph Napoleon Warren, III petitioned for a writ of habeas corpus under 28

10 U.S.C. § 2254. 1 I issued an order to show cause as to whether the petition should be dismissed

11 as time-barred under the Anti-Terrorism and Effective Death Penalty Act’s (AEDPA) one-year

12 statute of limitations.2 In the show-cause order, I noted that it appeared from the state-court

13 record that AEDPA’s deadline for Warren to file a federal habeas petition had expired nearly

14 twenty-six years before Warren filed this petition. 3 Because Warren has failed to demonstrate

15 that his petition was filed within the limitations period or that he is entitled to equitable tolling of

16 the AEDPA deadline, I dismiss his petition.

17                                                Discussion

18             Warren responds to the show-cause order by contending that he is entitled to equitable

19 tolling of the one-year limitations period on the basis of the “magnitude of the constitutional

20 violations” in his case. 4 He asserts that the guilt and penalty phases of his trial should have been

21
     1
         ECF No. 1-1.
22   2
         ECF No. 6.
23   3
         Id.
     4
         ECF No. 7 at 2.
 1 bifurcated and that the prosecutor committed misconduct. 5 He also includes as exhibits the jury

 2 instructions from the trial against him, excerpts from the trial transcript, the jury verdict, and the

 3 case summary. 6 But Warren does not attempt to explain how he diligently pursued his rights or

 4 how some extraordinary circumstance stood in his way during these intervening decades. 7 His

 5 response is silent as to why he did not pursue federal habeas relief earlier. 8

 6              I find that Warren has failed to demonstrate a sufficient basis for equitable tolling or to

 7 otherwise excuse the delay. Because Warren’s federal habeas petition was untimely filed, and

 8 because Warren has not shown that he is entitled to statutory or equitable tolling, I dismiss

 9 Warren’s petition as untimely.

10              IT IS THEREFORE ORDERED that the petition (ECF No. 1-1) is DISMISSED with

11 prejudice.

12              IT IS FURTHER ORDERED that a certificate of appealability is DENIED because

13 jurists of reason would not find the court’s dismissal of this decades-late petition to be debatable

14 or incorrect.

15              IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

16 No. 3) is DENIED as moot.

17

18

19

20
     5
         Id. at 3.
21   6
         Id. at 6–29.
22   7
    See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); Calderon v. U.S. Dist. Court (Beeler), 128
   F.3d 1283, 1288 (9th Cir. 1997), overruled in part on other grounds, Calderon v. U.S. Dist.
23 Court (Kelly), 163 F.3d 530 (9th Cir. 1998).
     8
         See ECF No. 7.

                                                          2
 1       IT IS FURTHER ORDERED that the Clerk of Court is directed to DETACH AND FILE

 2 THE PETITION (ECF No. 1-1), ENTER JUDGMENT accordingly, and CLOSE THIS CASE.

 3

 4                                              ___________________________________
                                                                 ____
                                                                    ____________________
                                                                                      _ _
                                                    U.S. District Ju
                                                                  Judge
                                                                   uddgge Jennifer
                                                                            Jenniffer A.
                                                                                       A. Dorsey
 5                                                                             October
                                                                               O b 228, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           3
